Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 1 of 26 PAGEID #: 145




                                                                                  GRs.E,v6FA
                                                                                           cowry,
                                                                                             ED 01110
                                                                                      JAN 4 2.0,9
                                                                                L rHortos 0,Dom
                                                                               CIUDE"
                                                                                OURT Or
                                                                                     PPO&Ar
                                                                                             DIVISION
                                                                                        COmMON Pt6)1,9
                         IN TEE.GREENE COUNTY,OHIO PROBATE COURT

  MICHAEL D. LOFINO                                             CASE 11695C
  6018 Wilmington Pike
  Dayton, OH 45459                                              JUDGE THOMAS O'DIANI

             Plaintiff

  V..
                                                               PLAINTIFF'S AMENDED                •
   BARBARA GIGANTE,TRUSTEE                                     COMPLAINT
   50 Hillview Lane
 _ Staten Island, NY 10304

           Defendant




        Plaintiff Michael D.Lolincy(Lofino), for                                against Baibara

•Gigante (Olganto), Trustee of the Charles L.Lefino..Grandchildren's.Trust.(the. Trust)., states as

follows.

        1.        Lofino j .-Oreene-Ctinnty, Ohio resident,

        2.        Gigahte i a resident of Staten Island, New York.

        3.        The Trust-Owns coniniercial teal estate dOmmorily- knoWnas• VairfieldCOMMons

and Fairfield Place in EieaVercreek, Green Cottity, Ohio, The Mists principal place of

administration is. in Greene County, Ohio A copy of the.Trnst is attached as Exhibit I.

        4,        Loftrio served as Trustee. of the Trust trait its inception in 1089 .until late2012

when Oigarite terminated him and. appointed herselfas Trustee.
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 2 of 26 PAGEID #: 146




                      COUNT 1: BREACH OF TRUST(TRUSTEE FEES)

        .5.,    Lofino ncorporates.all prior allegations.

        6,      Trust Section 16(e) provides that the Trustee is entitled tareasonable.

 compensation. at one-half tlae. rate. charged by the First National Bank of T.).aytop, aka P.NC Bank,


         •.
                Lafino faititfally served as Trustee for nearly 23 years.

        8,      Lem° has requested that Gigante pay him his fees for serving as.Trustee, but she

 has ignored his,requests. Gigantellas thusbreached the Trust.

        9,      As a direct andiproximate.resultaf.Gigante's breach, Lem is.entitled to

compensatory•darnages:exceedingS2.5,000 plus interest under ORC 1343.03.

                        C0.1.1.l\„1T 2: BREACH OF TRUST(INTEREST).

        10.     Loup:). reallegeSall prior paragraphs.

        1 1.   1.,of.nio loaned- the Trtist -funds.

        12..    The Trust has tepaid the principat but not the interest: Gigante's husband Judge

Robert Gigante has.agreed that Latino is entitled to interest. Lama has demanded that the T.rUst

repay hithinterest.but.Gigante. hasr.efased to..pay.hirn interest,

        13-.    As a direct andprogimatel.e-sult of Gigante's breach, the TruSto,kes Latino

interest exceeding.$25,00.0 per..Q1SC 1343.03.

                            COUNT 3: SPECInC.PERFORMANCE

        14,    Lgifino realleges all:prior,paragraphs.

        1 5.    As Trustee, Loft° guarantied t o loan totaling .$4.3' million from The.Lafa.yette.

Life insurance Company (LafaYette Life). But for the guaranties, the'Mist wouid. not haveheen
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 3 of 26 PAGEID #: 147




  able to borrow the funds from Lafayette Life:and-wotiki not have been able .to develop real: estate

  and increase the Trust .assets. TheTrust and. its beneficiaries thus have b.e.nefitted from the

 guaranties.

          1.$:     :Given. that Lofino is no longer the Trustee, he cannot control'how the-Trust is

 •rnanaged and is at.substan tial financial risk silo     G igante, mismanage the Trust assets.

          1 7:.    He has asked Oiganfeto.,refinanc.e the.Lafayette Lite loans and remove him        from

 the,guarantees.. Giaante ha.s refused Lofino's.recluest.

         1 8,       ciuity. dictates, that. the Courtissue an order.directing the Trttst to relmance..the

 Lafayettetife loans so as.to.r.e.move Lofina from theretated gtiarantees,.

                                      COUNT 4: WITHDRAWAL

         19,      Lofino realleges all prior paragraphs:

        20,       Trust Section 3(4)(1) alloca.ted.tvventy percent po%)Of the Trust-Shares te

Lofitio. The same.section further•provides..that Lofino.at any time May withdraw all. apart ofthe

• income or principal of his 20%- interestin the Trust;

        21,       ODecmber 17, 2018.,'Lain° issued..Iiis: withdrawal request to Oigante.lofino

sought a totaj withdrawal:of his interest. That is, he askedfor all.principal and interest

representing his 20% share,

        .22.      •Gigantehas ignored Lem&s request.

        23.,      Lofino seeks a Court order directing Qigante to prorriptly distribute to Lofino his

20%.interest iri the.•Trult.

        Therefore, Latino asks the Court to:(1)PITantairn judgMent for compensatory damages.

exceeding $25,000.;(2)issue anorderdirecting the Trust and/or Trustee to:'
                                                                        (  6)refinance the

Lafayette Life loans;(B).promptly have the: Trust.assets appraised;and (C)promptly distribute to
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 4 of 26 PAGEID #: 148




 Lbfinol:iiS 20% inteiest in.the Trust; and (3).grantliim his attorney fees, courts eosts.and any

 other apptopiiatereIief

                                                   Respectfully submitted,




                                                   Martin.A. Beyer(f./00.6007S)
                                                            LAW LL.0
                                                   2Q4 South Ludlow Street..# 204
                                                  Dayton; 01,1, 454022340
                                                   Phone: 937,610.0204
                                                  •Fa-A: 937, 5.8.58.84
                                                   MartvaiMartvlieyerLaw.com
                                                  4ttoneyfor Plaint(ifs
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 5 of 26 PAGEID #: 149




                 CHARLES J. LOFINO GRANDCHILDREN'S TRUST


             THIS AGREEMENT OF TRUST, made this         J      day of

   4,137/Latd8           1989, by and between CHARLES J. LOFINO

  (hereinafter referred to as the "Settlor"), and MICHAEL D.

  LOFINO (hereinafter referred to as the "Trustee"),


                    W ITNESSETH             THA T:


           Section I. The Trust. The Settlor, desiring to
  create trusts for the benefit of the Settlor's
  grandchildren, and for the other uses and purposes
  hereinafter set forth, has transferred to the Trustee the
  property identified on Schedule A attached hereto. The
  Trustee shall hold this property, together with any other
  property transferred to the Trustee as provided in Section 2
  hereof, in trust, under and subject to all of the terms,
  provisions and conditions of this Agreement.

          Section 2. Additional Property and Custody of the
 Trust Property. The Settlor shall have the right, at any
 time or from time to time, to add other property to the
 trust property, by assignment, transfer or conveyance, or by
 devise or bequest to the Trustee, and the Trustee may accept
 additional property from any other person or persons at any
 time but shall not be required to do so.

          If a bank or trust company is serving as a trustee
 hereunder, such bank or trust company shall at all times
 have custody of all of the property held hereunder and all
 certificates, titles and other evidences of ownership of the
 same shall be registered in the name of such bank or trust
 company or a nominee or nominees selected by the Trustee.
 Such bank or trust company shall make all payments, all
 assignments, transfers and conveyances thereof, and any
 other trustee, unless such property is held in such
 trustee's name, shall not be obliged to sign or countersign
 any checks, orders or vouchers or any deeds, bills of sale,
 assignments or other instruments in connection therewith.
 For any real estate located outside of the state in which
 such bank or trust company is qualified to do business, such
 may be held in the name of, any individual trustee then
 serving hereunder.
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 6 of 26 PAGEID #: 150




           Section 3. Use of the Trust Property. The Trustee
  shall hold, manage, invest and, from time to time, reinvest
  the trust estate, as determined by the Trustee in the
  exercise of the discretions herein granted to the Trustee,
  and shall dispose of the net income therefrom and the
  principal as provided herein. The Trustee shall first
  divide the trust estate into ten (10) shares equal in value
  to make two (2) such shares for the Settlor's children,
  MICHAEL LOFINO and BARBARA GIGANTE, and one (1) such share
  for each then living grandchild of the Settlor. Such shares
  shall be distributed as follows:

           A. Two (2) such shares shall be allocated to, and
      thereafter held in separate trust for each such then
      living child of the Settlor.

                 1. Each such child shall have the right, at
            any time, to request in writing to the Trustee to
            withdraw such part or all of the income and/or
            principal of such trust. To the extent that income
            from such tzust is not withdrawn, the Trustee shall
            pay all of the net income of such trust to such
            child at least annually.

                 2. Upon the exhaustion of the trust or the
            death of such child, such trust shall terminate,
            and if such child is then deceased the Trustee
            shall then distribute the then remaining principal
            and any undistributed net income of such trust to
            such persons, firms or corporations (including,
            without limitation, such child's estate, creditors
            and the creditors of such child's estate), and in
            such shares and amounts, in the trust or otherwise,
            as such child may appoint by such child's Last Will
            and Testament in the manner provided in paragraph C
            hereof. In default of such appointment, the
            Trustee shall distribute any such property to such
            child's estate.

           B. One such share shall be allocated to, and
      thereafter held in separate trust for each such then
      living grandchild of the Settlor.

                1. In each calendar year during the lifetime
           of the Settlor that property is transferred to the
           trust, the Trustee shall pay to each such then
           living grandchild of the Settlor such amount or
           amounts of the net income and/or principal of such
           trust as such grandchild may, from time to time,




                                  -2-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 7 of 26 PAGEID #: 151




             request in writing within thirty (30) days after
            the date of the receipt of such notice; provided,
             however, that the aggregate amount of principal in
            each calendar year so distributed to such
            grandchild pursuant to such grandchild's power of
            withdrawal shall not exceed the greater of Twenty
            Thousand Dollars ($20,000) or five percent (5%) of
            the value of the trust estate on the date of the
            transfer to the trust. The withdrawal rights held
            by each grandchild with respect to any transfers
            shall lapse on December 31 of each calendar year,
            and shall be noncumulative. If the effect of the
            preceding sentence would be to cause all or any
            part of a withdrawal right to lapse less than
            thirty (30) days after notice concerning that
            withdrawal right is given, then such lapse shall be
            suspended until the end of such thirty (30) day
            period, and the amount of such lapse shall be
            included in determining the limit on aggregate
            lapses as if such lapse occurred on the next
            following December 31.

                 Such amounts requested to be withdrawn by a
            grandchild shall be payable to such grandchild in
            cash or other property. If there is insufficient
            cash to satisfy any such request for withdrawal,
            the Trustee may take such action as it may deem
            necessary or appropriate to convert sufficient
            assets of the trust estate into cash, to borrow, or
            to distribute assets in kind, or any part or
            interest thereof held in trust, to the extent
            necessary to satisfy such requests for withdrawals.
            The Trustee shall make such distributions as soon
            as possible following the receipt of a written
            request for withdrawal by the Trustee.

                  If a grandchild has not attained the age of
            eighteen (10) years at the time of such notice and
            request for withdrawal, or fails in legal capacity
            for any reason, then such grandchild's parent who
            is a' child of the Settlor, or, if he or she is then
            deceased, such grandchild's other parent, may make
            such written request on behalf of such grandchild.
            The property received pursuant to the request by
            such parent shall be held by such parent for the
            exclusive benefit and use of such grandchild. The
            Trustee shall, upon the execution of this trust,
            give written notice of such withdrawal rights to
            the custodial parent of each grandchild of the
            Settlor. As each minor grandchild of the Settlor
            reaches the age of majority, the Trustee shall
            repeat such notice to such grandchild.



                                  -3-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 8 of 26 PAGEID #: 152




                  2. The Trustee may, from time to time, use
             for such grandchild as much of the net income
             and/or principal of such trust as the Trustee, in
             the Trustee's unrestricted discretion, may deem
             advisable for such grandchild's education, health,
             support, maintenance and care, including the
             purchase of an equity in a home and/or the entry
             into a sound business or professional opportunity.
             In addition, from and after such grandchild attains
             the age of twenty-one (21) years, the Trustee shall
             pay to such grandchild all of the net income of
             such trust not less frequently than annually.

                 Provided, however, anything herein to the
            contrary notwithstanding, the Trustee may not make
            any distributions of income or principal hereof to
            a grandchild pursuant to this paragraph C which
            would discharge a legal support obligation of the
            Trustee to such grandchild.

                  3. In addition, after such grandchild attains
            the age of thirty (30) years, the Trustee shall pay
            to such grandchild such amount or amounts of the
            principal of such trust as such grandchild may,
            from time to time, request in writing; provided,
            however, that the aggregate amount of principal so
            distributed under this subparagraph to such
            grandchild at such grandchild's request shall not
            exceed one-tenth (1/10) of the value (at the time
            of creation of such separate trust) of the share
            allocated to such separate trust; further, after
            such grandchild attains the age of thirty-five (35)
            years, the Trustee shall pay to such grandchild
            such amount or amounts of the principal of such
            trust as such grandchild may, from time to time,
            request in writing; provided, however, that the
            aggregate amount of principal so distributed under
            this subparagraph to such grandchild at such
            grandchild's request shall not exceed three-tenths
            (3/10) of the value (at the time of creation of
            such separate trust) of the share allocated to such
            separate trust; further, after such grandchild
            attains the age of forty (40) years, the Trustee
            shall pay to such grandchild such amount or amounts
            of the principal of such trust as such grandchild
            may, from time to time, request in writing;
            provided, however, that the aggregate amount of
            principal so distributed under this subparagraph to
            such grandchild at such grandchild's request shall




                                  -4-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 9 of 26 PAGEID #: 153




             not exceed seven-tenths (7/10) of the value (at the
             time of creation of such separate trust) of the
             share allocated to such separate trust.

                  4. Such trust shall terminate when such
             grandchild attains the age of fifty (50) years or
             upon the earlier death of such grandchild. Upon
             such termination, the Trustee shall distribute the
             then remaining principal and any undistributed net
             income thereof to such grandchild if such
             grandchild is then living, or, if such grandchild
             is then deceased, to such persons, firms or
             corporations (including, without limitation, such
             grandchild's estate, creditors and the creditors of
             such grandchild's estate), and in such shares and
             amounts, in trust or otherwise, as such grandchild
             may appoint by such grandchild's Last Will and
             Testament in the manner in paragraph C hereof. In
             default of such appointment, such property shall be
             distributed to such grandchild's estate.

           C. Any power of appointment granted herein shall
      be exercised by the donee of such power only by specific
      reference to it in such donee's Last Will and Testament
      and, in the absence of such specific reference, it shall
      be conclusively presumed that such donee did not intend
      to exercise the same. In the exercise of such power of
      appointment, such donee may appoint outright or in
      trust; may select the trustee or trustees if an
      appointment in trust is made; may, if an appointment in
      trust is made, establish administrative powers for the
      trustee or trustees as such donee deems appropriate; may
      create life interests or other limited interest in an
      appointee with future interests in favor of other
      appointees; may appoint different kinds of interests to
      selected appointees; may impose spendthrift provisions;
      and, generally, may appoint in any manner.

           Section 4. Distribution in Absence of Express
 Provision. Whenever the property held subject to any trust
 created hereunder is to be distributed as provided in this
 Section 4 or the distribution of such is not expressly
 provided .for, the same shall be distributed, per stirpes, to
 the then living lineal descendants of the Settler for or to
 whom net income of such trust might have been used or was to
 be paid by the Trustee immediately prior to the time for
 such distribution, or if none, to the Settler's then living
 lineal descendants, per stirpes, or if none, to the persons
 then living who would be entitled to receive the same under
 the laws of the State of Ohio then in force as if it were




                                  -5-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 10 of 26 PAGEID #: 154




   personal property owned by the Settlor at that time and the
   Settlor had then died intestate and domiciled in the State
   of Ohio; provided, however, that if any person to whom a
   part of such property would otherwise be distributed is then
   a beneficiary of any other trust or any trust fund created
   hereunder, then such part of such property shall be added to
   the principal of such other trust or trust fund and disposed
   of as a part thereof.

           Section 5. Irrevocability of Trusts. This
  Agreement, and the trusts created hereunder, shall be
  irrevocable, and the Settlor hereby expressly waives all
  right and power to alter, amend, modify, revoke or terminate
  this Agreement or any trust created hereunder, in whole or
  in part. Except as otherwise expressly provided in this
  Agreement, the Settlor hereby renounces any interest, either
  vested or contingent, including any reversionary interest or
  possibility of reverter, in the income or principal of any
  such trust. No power given to the Trustee herein shall be
  construed to enable the Settlor, or any other person, to
  purchase, exchange or otherwise deal with or dispose of the
  principal of any such trust, or any part thereof, or the
  income therefrom, for less than an adequate consideration in
  money or money's worth, or to borrow the principal and/or
  income of any such trust, or any part thereof, without
  adequate security or without adequate interest.

           Section 6. Definitions. As used throughout this
  Agreement, the terms "grandchild" or "grandchildren" shall
  be deemed to include both a grandchild or grandchildren of
  the designated parent by legal adoption and of his or her
  blood. The term "lineal descendants" shall be deemed to
  refer to lineal descendants of the designated ancestor in
  every degree and to include lineal descendants of the
  designated ancestor by legal adoption and of his or her
  blood, and their lineal descendants by legal adoption and of
  the blood. A decision of the Trustee made in good faith as
  to whether a person is one of the described grandchildren,
  lineal descendants or spouse shall be conclusive for all
  purposes. No grandchild or lineal descendant shall lose his
  or her status as such through adoption by another person.

           As used throughout this Agreement, the term
  "Corporate Trustee" shall refer to any bank or trust company
  serving as a trustee hereunder; the term "Individual
  Trustee" shall refer to any individual or individuals,
  jointly or collectively, serving as a trustee or trustees
  hereunder; the term "Trustees" shall refer to both the
  Corporate Trustee and the Individual Trustee.




                                   -6-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 11 of 26 PAGEID #: 155




            Section 7. Use of Net Income or Principal.
   Whenever, under the provisions of this Agreement, the
   Trustee is authorized or directed to use net income or
   principal of any trust or trust fund created hereunder for
   any person, the Trustee shall pay the same to, and/or apply
  the same for the benefit of such person in such manner as
  the Trustee, in the Trustee's unrestricted discretion, may
  deem to be for the best interests of such person. Without
  limitation to the generality of the foregoing, the Trustee
  shall have power, in the exercise of such discretion, to pay
  such net income or principal, even though such person is a
  minor or is otherwise incompetent, (i) directly to such
  person, without the intervention of any natural or legal
  guardian of such person; (ii) directly in payment of
  expenses incurred by or for such person; and/or (iii) for
  the benefit of such person, to his or her natural or legal
  guardian or custodian, or to any custodian designated by the
  Trustee pursuant to Chapter 1339 of the Revised Code of Ohio
  (or the provisions of an equivalent statute of any other
  jurisdiction). The Trustee shall not be accountable for, or
  under any obligation to see to, the application of any
  payment so made, and the receipt of the recipient of any
  such payment shall fully and completely discharge the
  Trustee for the amount so paid even though such recipient is
  a minor or is otherwise incompetent.

           The provisions of this Agreement with respect to
  the use of principal of any trust created hereunder for any
  person or persons prior to final distribution of the
  property held subject to such trust, are to be liberally
  construed by the Trustee in favor of such person or persons
  and without regard to the extent to which the property which
  will pass to the person or persons entitled to the next
  eventual estate will be depleted thereby, it being the
  Settlor's intention that the trusts created hereunder shall
  be administered at all times primarily for the benefit of
  the current beneficiaries thereof and not to preserve the
  trust property for those persons entitled to receive the
  next eventual estate.

           Section 8. Distribution to Certain Beneficiaries.
  Whenever pursuant to the provisions of this Agreement any
  part of the property held subject to any trust established
  hereunder shall be distributable to any person who has not
  then attained the age of twenty-one (21) years, the Trustee,
  if the Trustee, in the Trustee's unrestricted discretion,
  deems it advisable, shall hold such person's distributive
  share of such property in a separate trust fund, and, until
  such person has attained the age of twenty-one (21) years,
  the Trustee shall, from time to time, use such part or all




                                   -7-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 12 of 26 PAGEID #: 156




    of the net income and/or principal of such trust fund for
    such person as the Trustee, in the Trustee's unrestricted
   discretion, may deem advisable for any purpose or purposes,
   and when such person attains the age of twenty-one (21)
   years all of the then remaining principal and any
   undistributed net income of such trust fund shall be
   distributed to such person. If such person dies before
   attaining the age of twenty-one (21) years, the then
   remaining principal and any undistributed net income of such
   trust fund shall be paid over and delivered to the estate of
   such person. The authority conferred upon the Trustee under
   the provisions of this section shall be construed as a power
   only, and shall not operate to suspend the absolute
   ownership of any such property by any such person or to
   prevent the absolute vesting thereof in such person. With
   respect to the administration of any such property, the
   Trustee shall manage, invest and, from time to time,
   reinvest the same, and shall have all the powers with
   respect thereto which are vested in the Trustee under the
   provisions of this Ajreement.

            Section 9. Alienation of Interests. If any
   beneficiary of the nit income or principal of any trust
  created hereunder (other than a trust fund established under
  the provisions of Section 8 hereof) shall, at any time,
  alienate, charge, encumber or dispose of such income or
  principal, or any pa7t thereof or interest therein, prior to
  the actual payment oz distribution of the same to such
  beneficiary, or if, by reason of the insolvency or
  bankruptcy of such beneficiary or any other happening or
  event not specifically provided for in this Agreement, such
  income or principal, or any part thereof or interest
  therein, would otherwise be vested in or enjoyed by any
  other person or persons, then such net income or principal
  shall not be payable or distributable to such beneficiary
  but shall be retained by the Trustee and thereafter the
  Trustee shall, from time to time, use such part or all of
  such net income or principal for the care, support,
  maintenance, health, comfort, and education of such
  beneficiary and/or his or her lineal descendants, as the
  Trustee, in the Trustee's unrestricted discretion, may deem
  advisable, and upon the death of such beneficiary or at the
  time provided in Section 11 hereof, whichever shall be the
  earlier, any such net income or principal not so used shall
  be distributed to the then living lineal descendants of such
  beneficiary, per stirpes, or if there are no such lineal
  descendants then living, as provided in Section 4 hereof.

           Section 10. Common Funds. Although the Trustee is
  empowered and is or may be required to divide any property
  held hereunder among two or more separate and independent




                                   -8-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 13 of 26 PAGEID #: 157




   trusts or trust funds, the Trustee shall not be required to
   make an actual physical division of the trust property
  (except insofar as may be necessary or desirable upon
  distribution of the principal thereof), but, in the
   Trustee's unrestricted discretion, may hold, administer and
  invest all or any part of the trust property in one or more
  common funds, and in such event the Trustee shall assign an
  undivided interest in any such common fund to each of the
  separate and independent trusts or trust funds property of
  which has been allocated to such common fund. In addition
  to the other powers with respect to the investment of the
  trust property granted to the Trustee in Section 13 hereof,
  the Trustee shall also have power, without order, decree,
  direction or other action of any court, to invest all or any
  part of any of the property of any trust or trust fund
  created hereunder in participations in any common trust fund
  or funds established and maintained by the Trustee for the
  collective investment of property held by it (with or
  without a cofiduciary or fiduciaries) as trustee, guardian
  or conservator, and any statute or rule of law now or
  hereafter in effect to the contrary notwithstanding, the
  Trustee shall not be required to give any notice to any
  beneficiary hereof or any other person prior to making any
  such investment.

           Section 11. Termination. Anything in this
  Agreement to the contrary notwithstanding, each and every
  trust created hereunder (other than a trust fund created as
  provided in Section 8 hereof), unless sooner or concurrently
  terminated by distribution in full of the remaining
  principal and any undistributed net income thereof in
  accordance with other provisions of this Agreement, shall,
  in all events, terminate upon the expiration of twenty-one
  (21) years after the death of the last survivor of the
  Settlor, the Settlor's spouse and the lineal descendants of
  the Settlor living on the date of this Agreement, and upon
  such termination, all of the property then held subject to
  such trust shall be distributed as provided in Section 4
  hereof.

           Section 12, Disclaimer of Interests. If any
  person has, or at any time will or might acquire, an
  interest in any separate trust created hereunder, and if
  such person shall, at any time, disclaim all or any part of
  such interest, then for the purposes of determining the
  disposition of such interest (and only as to the interest
  disclaimed in such separate trust) such person shall be
  deemed to have died before the effective date of this
  Agreement. The disclaimer of a person's interest in a
  separate trust shall have no effect on such person's




                                   -9-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 14 of 26 PAGEID #: 158




   interest in any other separate trust created hereunder even
   though such person's interest in such other separate trust
   consists, in whole or in part, of an interest in property
   disclaimed in another separate trust. For the purposes of
   this Section 12, the term "interest" shall be deemed to
   refer to any right to the income and/or principal of any
   separate trust created hereunder, and to any other right or
   power in such separate trust. The Trustee may disclaim, in
   whole or in part, any right, power, privilege or immunity
   granted to the Trustee under this Agreement.

           Section 13. Management Powers. In the
  administration of each of the trusts created hereunder, the
  Trustee shall have the following powers and authority, in
  addition to the powers and authority granted to trustees
  generally by law or in other provisions of this Agreement,
  to be exercised in the Trustee's unrestricted discretion,
  without order, decree, direction, approval or other action
  of any court and without notice to or the consent of any
  beneficiary of any trust created hereunder:

            A. To hold property invested as the Trustee
       receives it, specifically including stock or other
       securities issued by any corporation or other
       organization which is acting as a trustee of the trusts
       created hereunder, regardless of the character of such
       property, or whether it is such as would be authorized
       by law for investment by trustees, or whether it leaves
       a disproportionately large part of the trust property
       invested in one type of property, for such time as the
       Trustee shall deem advisable;

            B. To invest and reinvest the trust property, or
       any part thereof, in stocks, shares and obligations of
       corporations, of unincorporated associations or trusts
       and of investment companies, or in any other kind of
       personal or real property, without regard to any
       limitations or restrictions as to the investment of
       trust funds now in effect or hereafter effective;

           C. To sell, exchange or otherwise dispose of, or
      to contract to sell or grant options with respect to,
      any property, real or personal, at any time held by the
      Trustee hereunder, at public auction, by private
      contract, pursuant to option, or otherwise, upon such
      terms and conditions and at such times as the Trustee
      may see fit, and to make, execute and deliver all deeds,
      transfers, receipts, releases, agreements, options and
      other instruments deemed by the Trustee to be requisite
      or proper for any such purpose; to buy, sell, trade and




                                 -10-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 15 of 26 PAGEID #: 159




        deal in puts, calls, straddles and other options,
        covered and uncovered, of every kind and nature, and
        commodities of every nature, and contracts for the
        future delivery of commodities of every nature, on
        margin or otherwise; and, in connection therewith, to
        borrow money and to pledge any and all stocks, bonds,
        securities, commodities and contracts for the future
        delivery thereof;

            D. To continue and operate any business which the
       Trustee may acquire, and to do any and all things deemed
       needful or appropriate by the Trustee, including the
       power to incorporate the business and to put additional
       capital into the business, for such time as the Trustee
       shall deem advisable; and to close out, liquidate, or
       sell the business at such time and upon such terms as
       the Trustee shall seem best;

            E. To hold in the Trustee's name, or the name of
       the Trustee's nominee or nominees, any security or
       property held in trust hereunder;

            F.  To exercise conversion or subscription rights
       appurtenant to any shares, bonds or other securities at
       any time held in trust hereunder, and to use such
       portion of the principal of any trust estate created
       hereby as may be necessary therefor, or, in the
       Trustee's unrestricted discretion, to sell any such
       rights;

            G. To vote or refrain from voting all securities
       (including stock or other securities issued by any
       corporation or other organization which is acting as a
       trustee hereunder or any parent organization and/or
       affiliates of such corporation or other organization) in
       person or by proxy (including special, limited or
       general proxies, with or without power of substitution)
       and to execute proxies to one or more nominees, and, as
       a security holder, to consent to, approve, authorize and
       become a party to any reorganization, consolidation,
       merger, lease or sale of corporate property or other
       corporate readjustment of any corporation, or any
       dissolution or liquidation thereof, and to execute such
       instruments as may be necessary or appropriate therefor;
       provided, however, that voting rights pertaining to any
       shares of any corporation or other organization which is
       acting as a trustee hereunder or of any parent
       organization and/or affiliates of such corporation or
       other organization which are held by the Trustee in a
       fiduciary capacity hereunder shall be exercised by the




                                  -11-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 16 of 26 PAGEID #: 160




       Trustee with respect to the election of directors, only
       if and as directed in writing by the majority of the
       beneficiaries who have attained the age of twenty-one
       (21) years;

            H. To improve, manage, protect and subdivide any
       real estate from time to time forming a part of the
       trust property; to dedicate parks, streets, highways or
       alleys and to vacate any subdivisions or parts thereof,
       as often as desired; to lease said property, or any part
       thereof, from time to time, in possession or reversion,
       by leases to commence immediately or in the future, and
       upon any terms and for any period or periods of time,
      irrespective of the terms of the trust, and to renew or
      extend leases upon any terms and for any period or
       periods of time; to amend, change, or modify leases and
      the terms and provisions thereof at any time or times
       hereafter; to consent to the assignment of leases; to
      contract to make leases and to grant options to lease
      and options to renew leases and options to purchase the
      whole or any part of the reversion and to contract
      respecting the manner of fixing the amount of present or
      future rentals; to partition said property or exchange
      it, or any part thereof for other real or personal
      property; to grant easements or charges of any kind; to
      release, convey or assign any right, title or interest
      in or about, or easement appurtenant to, said property
      or any part thereof; to purchase or hold real estate,
      improved or unimproved, or any reversion in real estate
      subject to lease; to exercise with respect to any real
      estate at any time forming a part of any trust estate
      created hereby any and all powers granted to the Trustee
      in this Agreement with respect to any other property
      held in trust hereunder; and to deal with said property
      and every part thereof in all other ways and for such
      other considerations as it would be lawful for any
      person owning the same to deal with the same, whether
      similar to or different from the ways above specified,
      at any time or times hereafter;

           I. To (i) make secured or unsecured advances or
      loans to any person (including a beneficiary of any
      trust or trust fund hereunder), firm or corporation upon
      such terms and conditions as the Trustee may deem
      desirable or proper in the exercise of its discretion,
      and the Trustee shall, notwithstanding any provisions of
      this Agreement to the contrary, have a lien upon the
      property held in trust hereunder for such beneficiary of
      any trust or trust fund for the repayment of such loans
      to such beneficiary; (ii) borrow money from any trustee




                                 -12-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 17 of 26 PAGEID #: 161




       acting hereunder, or from any other person (including a
       beneficiary of any trust or trust fund hereunder), firm
       or corporation upon such terms and conditions as the
       Trustee may deem desirable or proper in the exercise of
       its discretion, and for such sums so borrowed, to issue
       a promissory note or notes and to secure the repayment
       thereof by mortgaging, pledging or otherwise
       hypothecating any part or all of the trust property;

            J. To abandon, adjust, arbitrate, compromise, sue
       on or defend, and otherwise deal with and settle claims
       in favor of or against the trust property as the Trustee
       shall seem best, and the Trustee's decision shall be
       final and binding upon all parties at interest;

           K. To divide or distribute all or any part of the
      trust property whenever any such division or
      distribution is provided herein, in cash or in kind, or
      partly in cash and partly in kind, and, in connection
      therewith, to allocate to each of the separate shares so
      created by such division or to the property to be so
      distributed the whole or such undivided interests in
      such specific properties as the Trustee, in its
      unrestricted discretion, may deem advisable. For
      purposes of any such allocation of property in kind or
      partly in kind, the value thereof at the time of such
      allocation as determined by the Trustee, in the
      Trustee's unrestricted discretion, shall be binding upon
      all beneficiaries or other persons interested in any of
      the trusts established hereunder;

           L. To extend the time of payment, reduce the
      interest rate, or otherwise modify the terms, of any
      obligation at any time comprising a part of the trust
      property, and to release any security for or guaranty of
      any such obligation; to foreclose any mortgage securing
      any such obligation, and purchase the mortgaged property
      at the foreclosure sale, or acquire the property by
      deed, conveyance or assignment from the mortgagor
      without foreclosure, and to retain property bought in or
      under foreclosure or taken over without foreclosure for
      such time as the Trustee shall deem best and dispose of
      the same by sale, exchange, or otherwise upon such terms
      and conditions as the Trustee shall seem best;

           M. To employ and compensate, out of the principal
      or income of the trust as the Trustee shall deem proper,
      agents, accountants, brokers, attorneys and other
      assistants and advisors deemed by the Trustee to be
      necessary for the proper administration of the trust
      estate;




                                 -13-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 18 of 26 PAGEID #: 162




            N. To set up reserves for taxes, assessments,
       insurance premiums, repairs, improvements, depreciation,
       obsolescence, and general maintenance of buildings and
       other property out of rents, profits, or other income
       received;

            O. To exercise any and all rights and options in
       any policies of insurance held hereunder, including, but
       not limited to, the right to borrow loan values, to
       elect to convert any such policies to term insurance or
       paid-up insurance and to surrender any such policies for
       cash, as the Trustee, in the Trustee's unrestricted
       discretion, may deem advisable;

           P. In general, to do any and every act and thing
      and to enter into and carry out any and every agreement
      with respect to the trust property or any part thereof
      that the Trustee would have the right to do if it were
      the individual owner thereof, and as the Trustee may
      deem in the best interests of the beneficiaries of the
      trust, without being limited in any way by the grant of
      specific powers hereinabove made; and

           Q. The Trustee shall not be required to establish
      any sinking fund to amortize the premium at which any
      investment or reinvestment may be purchased or sold.

          Any deeds, bills of sale, assignments, transfers
 and other instruments of conveyance of all or any part of
 the trust property, and any contracts, agreements, options,
 leases, mortgages, notes, receipts, releases and other
 instruments and documents, when executed and delivered by
 the Trustee, shall ba fully binding upon the Trustee and the
 trusts created hereunder. The receipt of the Trustee for
 any money or things paid, transferred or delivered to the
 Trustee shall be a sufficient discharge and it shall not be
 the duty of any person making such payment, transfer or
 delivery to see to the application thereof for the purposes
 of any trust created hereby. In no case shall any party
 dealing with the Trustee be obliged to see that the terms of
 this Agreement have been complied with, or be obliged to
 inquire into the necessity or expediency of any act of the
 Trustee, or into any of the terms of this Agreement.

          Section 14. Investment Advisor. Anything in
 Section 13 or this Agreement to the contrary notwithstanding,
 if a bank or trust company is serving as a trustee hereunder,
 then the grandchild who is the beneficiary of such trust if
 such grandchild has then attained the age of twenty-one (21)




                                 -14-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 19 of 26 PAGEID #: 163




   years, shall have the right to designate, by written notice
   to the Trustee, an investment advisor registered under the
   Investment Advisors Act of 1940 to direct the Trustee with
   respect to all of the powers, rights and investment
   discretions contained in Section 13. Any investment advisor
   so designated shall give written directions to the Trustee
   concerning the investment of the trust estate. The Trustee
   shall implement and execute such directions within a
   reasonable time after receipt of such directions as are
   consistent with the duties and obligations of the Trustee.
   The Trustee shall not be liable or responsible for any
   depreciation or loss incurred by reason of following the
   directions of any such investment advisor except for the
   Trustee's neglect or misconduct. The Trustee shall not be
   obligated to follow or implement any such direction from such
  investment advisor which, in the Trustee's sole discretion,
  is or would be of an imprudent nature. The Trustee shall
  have the right prior to the execution of any directions from
  such investment advisor to request any information from such
  investment advisor which shall indicate the nature and
  prudence of the investment in question, as well as the
  investment advisor's reasons for selecting the particular
  investment. Upon the determination that a direction would be
  imprudent, in and of itself or in relation to the entire
  trust, the Trustee shall so notify the investment advisor.
  If the Trustee, in the Trustee's sole discretion, determines
  that any one or more of the investments of the trust estate
  is no longer prudent, both in and of itself and in its
  relation to the trust estate as a whole, the Trustee shall so
  notify the investment advisor. The Trustee may make specific
  recommendations to the investment advisor regarding the
  elimination of any imprudent holding in the trust estate and
  may, in the Trustee's sole discretion, effect any such
  investment changes.

            Section 15.     The Trustee's Accounting.

           A. The Trustee shall not be required to make any
      returns or render any accounting to any court while
      acting hereunder, nor to secure any orders therefrom or
      file any appraisals or inventories therewith; but shall
      annually, or at such more frequent intervals as it may
      deem desirable (and upon termination of such trust or
      trust fund or if and when the Trustee ceases to be the
      trustee thereof), render an accounting with respect to
      each of the trusts or trust funds created hereunder
      (covering the period from the date of the next preceding
      such accounting) to those person or persons (or to the
      legal or natural guardian, or other legal representative
      of any such beneficiary who is a minor or otherwise




                                 -15-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 20 of 26 PAGEID #: 164




       incompetent or is deceased) for or to whom net income of
       such trust or trust fund may then have been used in the
       discretion of the Trustee or was to be paid during such
       period.

            B. The written acceptance of any accounting
      rendered by the Trustee in accordance with the
      provisions of paragraph A above by all of the persons to
      whom such accounting is to be rendered under said
      provisions, shall fully and completely release and
      discharge the Trustee from any liability or
      accountability to anyone with respect to the propriety
      of the acts and transactions reflected in such
      accounting. If such written acceptance is not made by
      all of such persons, then upon the expiration of ninety
      (90) days after the rendering of any such accounting
      with respect to any trust or trust fund created
      hereunder, the Trustee shall be forever released or
      discharged from any liability or accountability to
      anyone with respect to the propriety of the transactions
      and actions reflected in such accounting, except with
      respect to any such transaction or act as to which any
      of the persons to whom such accounting is to be rendered
      shall have filed written exceptions with the Trustee
      within such ninety (90) day period.

            Section 16.    Concerning the Trustee.

           A. Exercise of Powers. All of the powers and
      discretions vested in the Trustee in this Agreement
      shall be exercised with the concurrence of at least a
      majority of the trustees then serving hereunder.

           B. Bond. No bond shall be required of any trustee
      or substitute or successor trustee at any time acting
      hereunder.

           C. The Trustee's Compensation. The Trustee shall
      receive in each year a reasonable fee for the services
      rendered by the Trustee hereunder during such year;
      provided, however, that if an individual, other than a
      bank, is serving as Trustee hereunder, such trustee
      shall in no event receive in each year a fee of more
      than one-half (1/2) of the normal fee charged by THE
      FIRST NATIONAL BANK, of Dayton, Ohio, or its successor.
      The Trustee shall have the right to pay such fee from
      the trust property, unless the same is otherwise paid.

           D. Liability. No trustee shall be responsible for
      loss which does not result from such trustee's own
      neglect or misconduct, and no trustee shall be




                                 -16-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 21 of 26 PAGEID #: 165



        responsible for loss which results from acts of the
        Trustee's agents selected with reasonable care.

            E. Division of Trust Estate. After the trust
       estate is divided as provided in Section 3, all of the
       title, powers, discretions, privileges, duties and
       immunities of each of the trustees hereunder shall be
       interpreted as if each such separate trust was the sole
       trust hereunder with respect to such title, powers,
       discretions, privileges, duties and immunities of the
       Trustee as to each such trust.

           Section 17. Additional Powers of the Trustee. In
  addition to, and without limitation to, the powers and
  authority granted to the Trustee under other provisions of
  this Agreement, the Trustee, in the Trustee's unrestricted
  discretion, may use all or any part of the trust property to
  purchase securities or other property from the fiduciary or
  fiduciaries of the Settlor's estate at such price and upon
  such other terms and conditions as the Trustee shall deem
  advisable; to make secured loans to such estate or trust, at
  such rates of interest and on such terms and conditions as
  the Trustee shall deem adequate.

          Section 18. Resignation of the Trustee. The
 Trustee may resign at any time as the trustee of any of the
 trusts or trust funds created hereunder by delivering a
 written notice of such resignation not less than ninety (90)
 days prior to the effective date thereof to each of the
 person or persons for or to whom net income of such trust or
 trust fund may then be used in the discretion of the Trustee
 or is to be paid. In the event that any such person is then
 a minor or is otherwise incompetent, such notice shall be
 delivered to the legal or natural guardian, or other legal
 representative, of such person.

          In the event of the resignation or removal of the
 Trustee as trustee of any of the trusts or trust funds
 created hereunder, unless the person or persons entitled to
 notice of such resignation or removal shall receive without
 exception the final account of the Trustee as provided in
 Section 15 hereof, the Trustee shall have the right to a
 judicial settlement of its accounts in an action instituted
 by the Trustee in any court of competent jurisdiction, and
 in any such proceeding, the person or persons entitled to
 such notice and the Trustee shall be the only proper parties
 and any such settlement shall be binding upon all
 beneficiaries and other persons having any interest in such
 trust or trust fund.




                                 -17-
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 22 of 26 PAGEID #: 166




            Section 19. Successor Trustees. If MICHAEL D.
   LOFINO shall resign or for any other reason cease to be the
   Trustee hereunder, then BARBARA GIGANTE shall, upon
   acceptance of the trust, succeed to and be vested with all
   of the title, powers, discretions, privileges, duties and
   immunities of the Trustee hereunder. If BARBARA GIGANTE
   shall resign or for any other reason cease or fail to be the
   Trustee hereunder, then THE FIRST NATIONAL BANK, of Dayton,
   Ohio, shall, upon acceptance of the trust, succeed to and be
   vested with all of the title, powers, discretions,
  privileges, duties and immunities of the Trustee hereunder.
  If THE FIRST NATIONAL BANK, of Dayton, Ohio, shall resign,
  or for any other reason, cease to be a trustee hereunder,
  then the grandchild who is the beneficiary of such trust if
  such grandchild has then attained the age of twenty-one (21)
  years shall have the right to appoint a successor Trustee
  who shall, upon acceptance of the trust, succeed to and be
  vested with all of the title, powers, discretions,
  privileges, duties and immunities of the Trustee hereunder.
  If no successor Trustee is appointed, then such bank or
  trust company authorized to do a trust business in any state
  in the United States as may be designated by a judge of any
  court which would have jurisdiction over matters pertaining
  to the trusts created hereunder, shall, upon acceptance of
  the trust, succeed to and be vested with all of the title,
  powers, discretions, privileges, duties and immunities of
  the Trustee hereunder. In so designating such successor,
  such judge shall be acting as an individual and not in a
  judicial capacity.

          MICHAEL D. LOFINO, and after his death, BARBARA
 GIGANTE, and after her death, the grandchild who is the
 beneficiary of such trust if such grandchild has then
 attained the age of twenty-one (21) years, shall have the
 right, at any time, to remove any bank or trust company then
 serving as the Trustee hereunder, and to designate a
 successor bank or trust company authorized to do a trust
 business in any state in the United States as the Trustee
 who shall, upon acceptance of the trust, succeed to and be
 vested with all of the title, powers, discretions,
 privileges, duties and immunities of the Trustee hereunder.

          If any bank or trust company serving as a trustee
 hereunder, by sale, merger, consolidation, reorganization or
 otherwise, shall be merged or consolidated with any other
 bank or trust company authorized to do a trust business in a
 state in the United States, the merged or consolidated bank
 or trust company resulting therefrom shall succeed to and be
 vested with all of the title, powers, discretions,
 privileges, duties and immunities of such trustee hereunder.




                                  7187
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 23 of 26 PAGEID #: 167




              Section 20.    General Provisions.

             A. Liberal Construction. The Settlor has full
       confidence in the Trustee, and it is the wish of the
       Settlor that the provisions of this Agreement be
       construed liberally to permit the Trustee to exercise
       each of the powers, discretions, immunities and
       privileges granted hereby in the Trustee's free,
       uncontrolled and independent discretion.

             B. Distributions of Income. Any net income of
       any trust or trust fund created hereunder in any taxable
       year of the trust or trust fund (for federal income tax
       purposes) which is not so paid or used during such
       taxable year or within the first sixty-five (65) days of
       the next succeeding such taxable year shall be added to
       the principal of such trust or trust fund at the end of
       such sixty-five (65) day period.

             C. Headings. The word headings of the sections,
       subsections, paragraphs and subparagraphs of this
       Agreement are supplied solely for the purpose of
       facilitating reference to such sections, subsections,
       paragraphs and subparagraphs, and shall not in any way
       alter, amend, supplement, subtract from or otherwise
       change this Agreement or any part thereof.

             D. Construction. This trust has been accepted by
       the Trustee in the State of Ohio and under the laws of
       that state, and all questions pertaining to its
       validity, construction and administration shall at all
       times be determined under and in accordance with such
       laws.

           IN WITNESS WHEREOF, the Settlor and the Trustee
  have executed this Agreement on the day and year '     above
  written.



                                             CRARL     J. LOFINO
                                                     -ttlor)
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 24 of 26 PAGEID #: 168

                             "SCHEDULE A"



                          GENERAL WARRANTY DEED


             KNOW ALL MEN BY THESE PRESENTS: That CHARLES J.
   LOFINO, of Greene County, Ohio, for valuable consideration
   paid, grants, with general warranty covenants, to MICHAEL D.
   LOFINO, TRUSTEE, whose tax mailing address is 3245 East
   Patterson Road, Dayton, Ohio 45430, the following real
   property:

   PARCEL 1

            Situate in Section 34, Town 3, Range 7 MRs, City of
   Beavercreek, Greene County, Ohio, and being a tract of land
   more particularly described as follows:

           Beginning dt a point in the centerline of
  Bellbrook-Fairfield Road, said point also being N 1° 15' 00"
  W a distance of 1350.00 feet from the centerline
  intersection of Bellbrook-Fairfield Road with Kemp Road;
  thence from said point of beginning N 10 15' 00" W with the
  centerline of said Bellbrook-Fairfield Road a distance of
  1333.25 feet to a point in the north line of said Section
  34; thence N 88° 54' 00" E with said section line a distance
  of 1586.88 feet to a point; thence S 0° 48' 30" E a distance
  of 1379.41 feet to the northeast corner of lot numbered 37,
  Cortez Estates, Section 1 as recorded in Volume 12, Pages 40
  through 43 of the Plat Records of Greene County, Ohio;
  thence S 66° 45' 20" W with the north line of said lot 37 a
  distance of 181.32 feet to a point in the east right-of-way
  of El Cid Drive; thence northwestwardly on a curve to the
  left with a radius of 575.00 feet an arc distance of 52.07
  feet to a point; thence S 61° 34' 00" W a distance of 250.00
  feet to the northwest corner of lot numbered 49 of said
  Cortez Estates, Section 1; thence northwestwardly on a curve
  to the left with a radius of 325.00 feet an arc distance of
  353.15 feet to a point; thence S 89° 18' 30" W a distance of
  878.15 feet to the place of beginning, containing 49.840
  Acres, more or less, subject, however, to all legal highways
  and easements of record.

  Prior Deed Reference:       Volume 457, Page 661.

  PARCEL 2

           Situate in Section 34, Town 3, Range 7 MRs, City of
  Beavercreek, Greene County, Ohio, and being a tract of land
  more particularly described as follows:

           Beginning Elt a point in the centerline of
  Bellbrook-Fairfield Road, said point also being N 1° 15' 00"
  W a distance of 900,00 feet from the centerline intersection
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 25 of 26 PAGEID #: 169




  of Bellbrook-Fairfield Road with Kemp Road; thence from said
  point of beginning N 1° 15' 00" W with the centerline of
  said Bellbrook-Fairfield Road a distance of 450.00 feet to a
  point; thence N 89° 18' 30" E a distance of 878.15 feet to a
  point; thence southeastwardly on a curve to the right with a
  radius of 325.00 feet an arc distance of 507.34 feet to a
  point in the west boundary of Cortez Estates, Section 1 as
  recorded in Volume 12, Pages 40 through 43 of the Plat
  Records of Greene County, Ohio; thence S 1° 15' 00" E with
  the west line of said Cortez Estates, Section 1 a distance
  of 1028.15 feet to a point in the centerline of Kemp Road;
  thence S 89° 18' 30" W with said centerline a distance of
  450.00 feet to a point; thence N 1° 15' 00" W a distance of
  900.00 feet to a point; thence S 89° 18' 30" W a distance of
  750.00 feet to the place of beginning containing 21.184
  acres more or less, subject, however, to all legal highways
  and easements of record.

  Prior Deed Reference:       Volume 457, Page 655.

  PARCEL 3

           Situate in Section 34, Town 3, Range 7 MRs, City of
  Beavercreek, Greene County, Ohio and being a tract of land
  more particularly described as follows:

           Beginning at a point in the centerline of
  Bellbrook-Fairfield Road, said point also being N 1° 15' 00"
  W a distance of 210.00 feet from the centerline intersection
  of Bellbrook-Fairfield Road with Kemp Road; thence from said
  point of beginning N 1° 15' 00" W with the centerline of
  said Bellbrook-Fairfield Road a distance of 690.00 feet to a
  point; thence N 89° 18' 30" E a distance of 750.00 feet to a
  point; thence S 10 15' 00" E a distance of 900.00 feet to a
  point in the centerline of Kemp Road; thence S 89° 18' 30" W
  with said centerline a distance of 540.00 feet to a point;
  thence N 1° 15' 00" W a distance of 210.00 feet to a point;
  thence S 89° 18' 30" W a distance of 210.00 feet to the
  place of beginning, containing 14.483 Acres, more or less,
  subject, however, to all legal highways and easements of
  record.

  Prior Deed Reference:      Volume 457, Page 657.

           ANNA MAE LOFINO, Wife of Grantor, releases all
  rights of dower therein.

             WITNESS my hand this          day of November, 1989.
Case: 3:19-cv-00073-TMR Doc #: 4 Filed: 03/14/19 Page: 26 of 26 PAGEID #: 170




  Signed and Acknowledged
    in the Presence of:




   fi)? titirta a.aukatuiY.,...
  STATE OF OHIO
                       ) SS:
  COUNTY OF MONTGOMERY )

               The foregoing instrument was acknowledged before me
  this   rk4    day of November, 1989, by CHARLES J. LOFINO.



                                                 Notary Public
                                             PATRICIA A. CUSHWA, Notary Public
                                             In and for the State of Ohio
                                             My Commission Expires Feb. 27, 1994
               WITNESS my hand this         day of November, 1989.

  Signed and Acknowledged
    in the Presence of:


               .e).                                           OLLI

                                              ANNA MAE LOFINO
                                                                           2
           razz.      atokt,u-IL)
 STATE OF OHIO            )
                          )   SS:
 COUNTY OF GREENE


          , k,The foregoing instrument was acknowledged before me
 this .91`-rrnday of November, 1989, by ANNA MAE LOFINO.



                                                Notary Public

                                             PATRICIA A. CUSHWA, Notary Public
                                             In and for the State of Ohio
                                             My Commission Expires Feb. 27, 1994
